PER CURIAM.
The defendant, Edward James Webber, Jr., seeks certiorari review of an order denying and dismissing his petition for writ of mandamus in the trial court. We treat the petition as an appeal pursuant to Bostic v. State, 875 So.2d 785 (Fla. 2d DCA 2004). Having carefully reviewed the record before us, as well as the provisions of section 28.213, Florida Statutes (2005), we conclude that the trial court was correct in its ruling and affirm.
. AFFIRMED.
PALMER, ORFINQER, and MONACO, JJ., concur.